                                   1

                                   2

                                   3                             UNITED STATES DISTRICT COURT
                                   4                          NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6     PATRICK L. RICHARDSON,                         Case No. 19-cv-00399-WHO (PR)

                                   7
                                                       Petitioner,
                                                                                        ORDER OF DISMISSAL
                                   8
                                                v.

                                   9     JOHN DOE,

                                  10
                                                       Respondent.

                                  11

                                  12          Petitioner Patrick L. Richardson has not complied with the Court’s orders to pay the
Northern District of California
 United States District Court




                                  13   $5.00 filing fee or file an application to proceed in forma pauperis, despite being given
                                  14   two reminders, extra copies of the required documents, and over three months in which to
                                  15   comply with these instructions. (Dkt. Nos. 3 and 8.)
                                  16          Accordingly, this federal civil rights action is DISMISSED (without prejudice) for
                                  17   failing to comply with the Court’s orders and for failing to prosecute, see Federal Rule of
                                  18   Civil Procedure 41(b). Because this dismissal is without prejudice, Richardson may move
                                  19   to reopen. Any such motion must contain either payment for the filing fee and a complete
                                  20   application to proceed in forma pauperis.
                                  21          The Clerk shall enter judgment in favor of respondent and close the file.
                                  22          IT IS SO ORDERED.
                                  23   Dated: May 9, 2019
                                                                                        _________________________
                                  24
                                                                                        WILLIAM H. ORRICK
                                  25                                                    United States District Judge
                                  26
                                  27

                                  28
